Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 5/21/2021.
	Claims 21-40 have been examined and are pending with this action.  
Information Disclosure Statement
Information disclosure statement(s) (IDS) submitted on 5/21/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 28-29, 32-33, 35-36 & 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ouyang et al (US Pub # 2019/0239101) in view of Rastogi et al (US Pat # 10313211 B1).

INDEPENDENT Claims: 
As per claim 21, Ouyang discloses a non-transitory computer-readable medium storing a set of  (Ouyang: [0050 & Fig 3]: a network device 300. Network device 300 may correspond to, or be included in, the devices and/or components of the networks depicted in FIG. 2 (e.g., user device 202, a router, a switch, a server, etc.).) & (Ouyang: [00552-0053 & Fig 3]: Processor 302 and Memory 304.)

calculate one or more network delay scores associated with providing second indications of delays caused by a network (Ouyang: 0040 & 0064 & Fig 2]: “ the network performance health monitor may determine network performance health scores that approximate true user QoE. Each health score may be determined for a specific technology (e.g., Long-term evolution (LTE), Voice-over-LTE (VoLTE)) and/or for a specific time period & Network analytics engine 406 may include many components with logic for determining and computing network parameters, including those for: identifying network anomalies based on learning; generating NPH scores; modifying neural network (e.g., calculating neural network weights);.”);

Ouyang does not explicitly teaches client delay scores, server delay scores, application delay score, end user score and largest source of delay score. 

Rastogi however discloses calculate one or more client delay scores associated with providing first indications of delays caused by a client device (Rastogi: Col 10: Lines [5-15] & Col 9: Lines [50-65]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & The reason for this delay may be due to one or more layers in the stack.  ”);

calculate one or more server delay scores associated with providing third indications of delays caused by a server device (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines 50-65: “Performance of each of the stack components is measured by a respective health metric, which is shown as infrastructure HS 432 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & Virtual infrastructure layer 412 hosts data, services, and/or applications.  Server 204 of FIG. 2 is an example of a virtual infrastructure & The reason for this delay may be due to one or more layers in the stack”)
Examiner Note:  Infrastructure HS 432 is the server score.

calculate one or more application delay scores associated with providing fourth indications of delays caused by an application (Rastogi: Col 10: Lines [5-15] & Col 9: Lines [60-65]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as application HS 428 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & & The reason for this delay may be due to one or more layers in the stack.   ”);
Examiner Note:  Application HS 428 is application score.

calculate an end user experience score based on at least one of the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, or the one or more application delay scores (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines [60-65]: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  These component health scores (HS) are aggregated to produce a health indicator 450 & & The reason for this delay may be due to one or more layers in the stack”);
generate a user interface that includes first information indicating the end user experience score and second information indicating a largest source of delay, the largest source of delay being identified as one of the client device, the network, the server device, or the application associated with reducing the end user experience score by a highest amount relative to others of the client device, the network, the server device, or the application (Rastogi: Col 10: Lines [5-15]: Fig 4: “The health indicator provides information about where problems are in the application stack or infrastructure layer.  For example, the health indicator indicates to an administrator which layer of the application's stack has problems and allows the administrator to more quickly identify and resolve the problem”); and 
Examiner Note:  Once the Health indictor indicates the issues in Stack Fig 4 (which is all entities with scores), the administrator perform an action and fixes the delay or jitter.  That fixing is being interpreted as a weight to the score and once the problem is fixed the score changes and the end user score changes as well.

selectively perform one or more actions based on the end user experience score, the second information indicating the largest source of delay, the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and/or the one or more application delay scores  (Rastogi: Col 10: Lines [5-15]: Fig 4: “The health indicator provides information about where problems are in the application stack or infrastructure layer.  For example, the health indicator indicates to an administrator which layer of the application's stack has problems and allows the administrator to more quickly identify and resolve the problem”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of Rastogi: Col 10: Lines (15-25)). 

Claims 28 and 35 are rejected based on rationale provided for claim 21.  

DEPENDENT Claims: 
As per claim 22, Ouyang-Rastogi discloses the device of claim 21, wherein the one or more instructions further cause the device to: bias, based on received metrics and/or auxiliary information, at least one of the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, or the one or more application delay scores. (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines [60-65]: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  These component health scores (HS) are aggregated to produce a health indicator 450 & & The reason for this delay may be due to one or more layers in the stack.  These component health scores (HS) are aggregated to produce a health indicator 450.”).
Examiner Note:  Component health scores of 422 (client), 424 (network), 426 (Service engine which is a server) and 426 (app) are aggregated to produce the end user experience score 450 (Health indicator), all show in Fig 4.  

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides Rastogi: Col 10: Lines (15-25)). 

As per claim 25, Ouyang-Rastogi discloses the device of claim 21, wherein the one or more instructions further cause the device to: detect potential security threats associated with at least one of the client device, the server device, the network, or the application; and wherein the one or more instructions, that cause the device to calculate the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and/or the one or more application delay scores, cause the device to: calculate the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and/or the one or more application delay scores based on detecting the potential security threats (Ouyang: 0061 & Fig 4]: “Data collection system 402 may include components for obtaining network data, network statistics (e.g., traffic, delays, jitter, bandwidth, call drop rates, handoffs, bearer identifier, service availability, etc.),”); and  (Ouyang: 0048 & 0064 & Fig 2]: “The NPH monitor may determine NPH scores for various network elements, a specific geographical area (e.g., an area represented by a grid element in FIG. 1B), a specific category of key performance indicator, for a specific time interval, and/or specific technology (e.g., LTE technology, VoLTE technology, etc.). The network reconfiguration system may modify operating parameters of network components based on the detected/anticipated))”.
As per claim 26, Ouyang discloses the device of claim 21 (Ouyang: [0050 & Fig 3]: a network device 300. Network device 300 may correspond to, or be included in, the devices and/or components of the networks depicted in FIG. 2 (e.g., user device 202, a router, a switch, a server, etc.).),

Ouyang does not explicitly teaches wherein the server delay metrics include one or more of a window 

Rastogi however discloses wherein the one or more instructions further cause the device to: receive, via the user interface, one or more user-defined metrics; and wherein the one or more instructions,that cause the device to calculate the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and/or the one or more application delay scores, cause the device to: calculate the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and/or the one or more application delay scores based on the one or more user-defined metrics (Rastogi: Col 10: Lines [5-15]: Fig 4 & Col 9: Lines 50-65: “Performance of each of the stack components is measured by a respective health metric, which is shown as infrastructure HS 432 & The health indicator, which is a combination of constituent metrics for at least some of the layers, may indicate the reason for the degradation in performance & Virtual infrastructure layer 412 hosts data, services, and/or applications.  Server 204 of FIG. 2 is an example of a virtual infrastructure & The reason for this delay may be due to one or more layers in the stack”) &  (Rastogi: Col 13: Lines [60-65]:  & Col 14: Lines [10-20]: “specific types of apdexes include client page load apdex, virtual service apdex, server apdex, network apdex, pool availability apdex, and the like. The server apdex is a measure of performance quality on the server side. For example, the server apdex measures performance quality of network components below controller 203 (e.g., of server(s) 204) shown in FIG. 2. In some embodiments, the virtual service apdex and the server apdex are based on measurements on OSI application layer 7. The network apdex is a measure of performance quality of network components on OSI transport layer 4. & For example, the pool availability is given by the number of times within a window of time (or at a particular time) that a server is up.”). 

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides information about where problems are in the application stack or infrastructure layer and allows the administrator to more quickly identify and resolve the problem (Rastogi: Col 10: Lines (15-25)). 

Claims 29, 32-33, 36 & 39-40 are rejected based on rationale provided for claims 22,  25-26


Claims 23-24, 30-31 & 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ouyang et al (US Pub # 2019/0239101) in view of Rastogi et al (US Pat # 10313211 B1) and in further view of  He et al (US Pub # 2019/0086988)
As per claim 23, Ouyang discloses non-transitory computer-readable medium of claim 21, wherein the one or more instructions (Ouyang: [0050 & Fig 3]: a network device 300. Network device 300 may correspond to, or be included in, the devices and/or components of the networks depicted in FIG. 2 (e.g., user device 202, a router, a switch, a server, etc ) further cause the device to:

Ouyang does not explicitly teaches w train one or more machine learning models by providing historical metrics and historical final scores to the one or more machine learning models; and wherein the one or more instructions further cause the device to: calculate the end user experience score based on training the one or more machine learning models. 
Rastogi however discloses historical metrics and historical final scores; and wherein the one or more instructions further cause the device to: calculate the end user experience score based (Rastogi: Col 10: Lines [5-15]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  ”); and  (Rastogi: Col 10: Lines [5-15]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432. These component health scores (HS) are aggregated to produce a health indicator 450.   ”);
Examiner Note:  Health indicator is being interpreted as End User score. 

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Rastogi to figure out the scores of the system.  One would be motivated to do so because this technique advantageously provides information about where problems are in the application stack or infrastructure layer and allows the administrator to more quickly identify and resolve the problem (Rastogi: Col 10: Lines (15-25)). 
Modified Ouyang does not explicitly teaches machine learning model.
He however discloses machine learning model (He: [0128 & Fig 4]: “smart engine 420 may select a particular machine learning module 470 associated with a particular type of model”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ouyang in view of He to figure out machine He: [0058])). 
 As per claim 20, Ouyang-Rastogi discloses non-transitory computer-readable medium of claim 21, wherein the one or more instructions (Ouyang: [0050 & Fig 3]: a network device 300. Network device 300 may correspond to, or be included in, the devices and/or components of the networks depicted in FIG. 2 (e.g., user device 202, a router, a switch, a server, etc ) further cause the device to

Ouyang does not explicitly teaches provide historical metrics and historical final scores to one or more machine learning models; receive predictions of rules based on providing the historical metrics and the historical final scores to the one or more machine learning models; and update the one or more machine learning models based on the predictions of rules; and wherein the one or more instructions, that cause the device to calculate the end user experience score, cause the device to: calculate the end user experience score using the one or more updated machine learning models.

Rastogi however discloses provide historical metrics and historical final scores and receive predictions of rules based on providing the historical metrics and the historical final scores and and wherein the one or more instructions, that cause the device to calculate the end user experience score, cause the device to: calculate the end user experience score (Rastogi: Col 10: Lines [5-15]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432.  ”); and  (Rastogi: Col 10: Lines [5-15]: Fig 4: “Performance of each of the stack components is measured by a respective health metric, which is shown as client HS 422, network HS 424, service engine HS 426, application HS 428, and infrastructure HS 432. These component health scores (HS) are aggregated to produce a health indicator 450.   ”);
Examiner Note:  Health indicator is being interpreted as End User score. 

He however discloses wherein the one or more machine learning models and predictions (He: [0128 & Fig 4]: smart engine 420 may select a particular machine learning module 470 associated with a particular type of model with fewer parameters, such as a K-nearest neighbor model with a small value of K, an SVM model with a small number of dimensions, a neural network with fewer nodes, etc.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ouyang in view of He to figure out machine learning model.  One would be motivated to do so because this technique advantageously provides information relating to algorithms and models available for a particular machine learning module 350 (He: [0058])). 
Claims 30-31 & 37-38 are rejected based on rationale provided for claims 23 & 24.
Allowable Subject Matter
Claim 27  & 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All independent claims are to include all limitations of claim 27 and 34.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449